SiebecKER, J.
The defendant assails that part of the judgment allowing her the sum of $3,500 out of the plaintiff’s •estate as a final division and distribution thereof. The statute provides that such award shall be made with “due regard to the legal and equitable rights of each party” in the light of all the attending circumstances showing the character and sit-nation of the parties, their estates, and his ability. Sec. 2364, Stats. (1898). The foregoing statement of the facts, conditions, and circumstances on which the trial court acted in making the award show that the two years of married life of the parties was devoid of all co-operation between the husband and wife for fostering and promoting their mutual interests or ■•those of the plaintiff’s children. The court found the plaint-*384ill’s conduct violative of bis duties as husband, tbat tbe defendant was entitled to a decree divorcing them from tbe bonds, of matrimony, and tbat a decree for a final division and distribution of bis estate would further tbeir respective interests. Upon all of tbe facts shown we are led to tbe conclusion tbat tbe judgment was warranted. In tbe light of tbe case presented we do not feel justified in bolding tbat tbe trial court’s award is an unjust one, and we cannot, therefore, disturb it on this appeal.
By the Court. — Judgment affirmed.